                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION


    UNITED STATES OF AMERICA,

                         Plaintiff,

         v.                                           Case No. 18-00340-01-CR-W-BP

    DERRECK KYLE DICKENSON,

                         Defendant.



                                  NOTICE OF RELATED CASES

        The United States of America, by United States Attorney, Timothy A. Garrison, and

Assistant United States Attorney, Teresa A. Moore, hereby files its notice of related cases in the

above-styled case and states the following in support:

        The above-styled case is related to the following matter pending in this District:

              •   United States v. Baillie Rachelle Dickenson, No. 18-00341-01-CR-W-DGK.

        The charges against Baillie Rachelle Dickenson in 18-00341-01-CR-W-DGK, and charges

against the defendant in this case, number 18-00340-01-CR-W-BP, relate to the investigation of

injuries sustained by a two month old child. These two cases involve related but distinct charges

based on the same investigation. Pursuant to Local Rule 83.9(c)(4) the Clerk must transfer a case

to another judge if the case is related to another case filed in the District, and the later-filed case

must be transferred to the judge with the earlier-filed case. 1 These cases are tied together by many


1
 United States District Court for the Western District of Missouri Local Rules adopted by the
Court and effective October 13, 2016.

                                                  1




              Case 4:18-cr-00340-BP Document 12 Filed 01/10/19 Page 1 of 2
common elements, and as such, the Government requests that both cases should be handled by the

same Judge for all further proceedings. In this instance, although the cases were filed on the same

date, 18-00340-01-CR-W-BP is the earlier-filed case.

                                                      Respectfully submitted,

                                                      Timothy A. Garrison
                                                      United States Attorney

                                             By       /s/ Teresa A. Moore

                                                      Teresa A. Moore
                                                      Assistant United States Attorney

                                                      Charles Evans Whittaker Courthouse
                                                      400 East Ninth Street, Fifth Floor
                                                      Kansas City, Missouri 64106
                                                      Telephone: (816) 426-4316


                                CERTIFICATE OF SERVICE

       I hereby certify that on January 10, 2019, the foregoing was electronically filed with the
Clerk of the Court using the CM/ECF system, and provided through the ECF system to the
following:


                                                       /s/ Teresa A. Moore
                                                      Teresa A. Moore
                                                      Assistant United States Attorney




                                                  2




          Case 4:18-cr-00340-BP Document 12 Filed 01/10/19 Page 2 of 2
